Citation Nr: 0004836	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-00 177A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the 12-year eligibility period 
for receiving vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This appeal stems from a February 1998 decision of the 
Vocational Rehabilitation and Counseling Division (VRC) of 
the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently service-connected for chronic 
lumbosacral strain, rated as 10 percent disabling; 
pseudofolliculitis barbae, rated as 10 percent disabling; and 
posttraumatic stress disorder, rated as 10 percent disabling.  
A combined disability evaluation of 30 percent has been in 
effect since August 9, 1990.  The veteran's nonservice 
connected disabilities include residuals a leg injury, 
anxiety reaction, and a claimed bone disease.

3.  The veteran has worked as a muffler mechanic, watch 
repairman, dental laboratory finisher, and mail handler.  He 
has an Associates of Arts degree in Horology and has had 
dental laboratory technology training/education.

4.  The veteran does not have an employment handicap or 
serious employment handicap; his disabilities have not caused 
substantial periods of unemployment, an unstable work 
history, or maladaptive behavior, and there is no evidence of 
an impairment of his ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes, 
or interests.


CONCLUSION OF LAW

The veteran does not have an employment handicap, and is not 
entitled to vocational rehabilitation training under Chapter 
31, Title 38 of the United States Code.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.40, 
21.41, 21.42, 21.51, 21.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met: (a)(i) the 
veteran has a service-connected disability of 20 percent or 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent or more, or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; or (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 38 
C.F.R. § 21.40.  Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has (A) 
a service-connected disability rated at 10 percent, and (B) 
the veteran has a serious employment handicap.  38 U.S.C.A. 
§ 3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) held that 38 C.F.R. 
§ 21.51(c)(2), which required that a veteran's service-
connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  Therefore, 38 C.F.R. 
§ 21.51(c)(2) was in excess of statutory authority.  The 
Court stated further, that to the extent that 38 C.F.R. 
§ 21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are unlawful.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability.  Pub. L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  
38 U.S.C.A. § 3103(b).

In any case in which the Secretary determines that a veteran 
is in need of services to overcome a "serious employment 
handicap," such veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility otherwise applicable to such veteran if the 
Secretary also determines, on the basis of such veteran's 
current employment handicap and need for such service that an 
extension of the applicable period of eligibility is 
necessary for such veteran and (1) that such veteran had not 
previously been rehabilitated to the point of employability; 
or (2) that such veteran had been so rehabilitated but (A) 
the need for such services had arisen out of a worsening of 
service-connected disability precluding such veteran from 
performing the duties of the occupation for which the veteran 
was being trained in the previous vocational rehabilitation 
program, or (B) the occupation for which such veteran had 
been so trained is not suitable in view of such veteran's 
current employment handicap and capabilities; or (3) under 
applicable regulations, that the extension of the period of 
eligibility of such veteran is necessary to accomplish the 
purposes of a rehabilitation program for such veteran.  
38 U.S.C.A. § 3103(c).

The term, "serious employment handicap," means a 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  A veteran who has been 
found to have an employment handicap shall also be held to 
have serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at thirty 
percent or more disabling; or (2) any other service-connected 
disability rated at fifty percent or more disabling.  A 
veteran with a nonneuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists: (1) The veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
The veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  A finding of serious employment 
handicap will normally not be made when a veteran's service-
connected disability is rated at less than thirty percent 
disabling.  A finding of serious employment handicap may 
nevertheless be made when: (1) the veteran's service-
connected disability has caused substantial periods of 
unemployment or unstable work history; (2) the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs; and (f) a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division shall make determinations of serious 
employment handicap(s).  38 U.S.C.A. § 3106(a); 38 C.F.R. 
§ 21.52.

The veteran is currently service-connected for chronic 
lumbosacral strain, rated as 10 percent disabling; 
pseudofolliculitis barbae, rated as 10 percent disabling; and 
posttraumatic stress disorder, rated as 10 percent disabling.  
The combined evaluation for these service-connected 
disabilities, which has been in effect since August 9, 1990, 
is 30 percent.

The veteran was first notified that he had a compensable 
service-connected disability on May 3, 1978.  Thus, his 
delimiting date, twelve years later, was May 4, 1990.  The 
Board notes that the veteran does not contend, nor does the 
evidence show, that the veteran was otherwise prevented from 
participating in a vocational rehabilitation program 
following his first notice of a compensable evaluation for 
service-connected disability in May 1978 through the 
delimiting date.  For the veteran to prevail on his claim to 
be able to participate in a Chapter 31 vocational 
rehabilitation program, since it is now long after the May 4, 
1990 delimiting date, he must show that he has a "serious 
employment handicap."

In a November 1997 VA Counseling Record, containing personal 
information reported by the veteran, he indicated that he had 
completed twelfth grade.  From 1977 to 1980 he was undergoing 
dental training.  During that time period he also worked on 
commission for a company called, It's About Time.  The 
veteran stated that from 1980 to 1985 he worked for Sears, 
earning $450 per week; from 1985 to 1993 he worked for Midas 
Muffler and Brakes, earning 20-percent commissions.  When 
asked about what jobs he liked best, he stated that he had 
liked repairing watches and jewelry.  He also asserted that 
he liked repairing automobiles as a mechanic.  He expressed 
interest, however, in accounting, computer training, and 
business.

The November 1997 VRC report, by a clinical psychologist, 
indicated that on the Wechsler Adult Intelligence Scale-
Revised, the veteran persevered, showing a high frustration 
tolerance.  The veteran's work wages were reported as being 
$20,000 [per year].  He had worked as a full-time mail sorter 
with the United States Postal Service since 1993.  He 
reported that the position involved a "lot of stress."  
Prior employment included being a muffler mechanic with Midas 
for [approximately] 9 years, performing watch repair for over 
five years, and being a Dental Lab Finisher for two years.  
He reported no difficulties with supervisors, whether older 
or younger, male or female or of a different race.  He 
reported no difficulties with punctuality or absences.  He 
reportedly had attended Daytona Beach Community College from 
1971 to 1975, and had received an Associate of Arts degree in 
Horology.  He attended the Atlanta College of Medical/Dental 
from 1977 to 1980, majoring in dental technology.

In that report, it was stated that the veteran believed that 
he could perform heavy work.  His intelligence quotient fell 
in the average range of cognitive abilities.  His spelling 
and math computation skills were in the borderline range and 
were weak when compared to his overall ability level.  Even 
with using dictionary assistance, the veteran would probably 
not be able to perform reporting or written recording as a 
normal and routine job duty, the examiner opined.  On the 
math testing, the veteran had limited arithmetic skills.  He 
made multiple errors in subtraction, division and simple 
fraction usage; his computation skills were at a 4th grade 
level.

That report states that testing suggested the veteran had a 
preference for mechanical rather than aesthetic activities.  
His basic interests were most elevated in mechanical/fixing, 
skilled trades, science, numbers, sales and 
clerical/clerking.  On the Occupational Scales his highest 
scores were on aircraft mechanic, janitor, 
orthotist/prosthetist, drafter, bus driver, 
pipefitter/plumber and police officer. all the above 
occupations were believed to be within his physical ability 
level.  His general educational development, that is, his 
reasoning, mathematical and language development was believed 
sufficient to achieve and perform the above occupations. 
However, his math computation skills were believed 
insufficient to achieve the occupation of drafter.  It was 
stated that the veteran agreed with the evaluation and 
interpretation.

The psychologist summarized the findings, noting that the 
veteran's transferable skills were "working with hands" and 
detail work.  The veteran had limited computer skills, it was 
noted.  His interest in accounting was in harmony with tested 
results in career and temperament testing. Shyness is 
generally an asset in the accounting field.  Nonetheless, 
even with good study skills and motivation, the veteran was 
found to face a number of obstacles to achieve educational 
success as an accountant.  His vocational identity was weak, 
and his math computation skills were excessively weak for an 
accountant.  A lower aspiration, such as, bookkeeper may be 
achievable with math remediation, the psychologist concluded.  
It was also noted that the veteran may have "a fair chance" 
to achieve educational success at an Associate degree level.  
A career as a bookkeeper may be a "reasonable goal" it was 
determined.

The February 1998 VA counseling record/narrative report, by a 
VA counseling psychologist, i.e. the underlying 
psychologist's decision in this case, indicates that the 
veteran had an "impairment" of employability due to his 
back and posttraumatic stress disorder.  It was stated that 
his service-connected disabilities materially contributed to 
his impairment of employability, making it difficult for him 
to work in several areas requiring physical exertion and 
endurance.  It was stated that his limitations extended to 
high-stress work environments.  The veteran had reportedly 
been employed as a mail handler with the United States Postal 
Service since June 1994.  His position was full-time and 
permanent; he earned $27,000 per year.  The veteran stated 
that he had a good relationship with his supervisor.  He 
stated that his performance evaluations were good.  It was 
further noted that the veteran had overcome the effects of 
his impairment of employment.  Veteran reported that his work 
environment was "very stressful" and that this stress 
aggravated his posttraumatic stress disorder, but denied any 
physical limitations in performing his job.  He indicated 
that the major problem with his employment is the salary.

The psychologist, in this second report, stated that the 
veteran was not involved in treatment for his posttraumatic 
stress disorder.  The veteran indicated that a VA physician 
had referred him to Alcoholic Anonymous, making this a 
prerequisite for posttraumatic-stress-disorder treatment.  
The veteran denied having an alcohol problem, further stating 
that he did not have the time to commit to this treatment.  
The psychologist determined that the veteran's current 
employment was continuing and stable, and such employment was 
consistent with his general pattern of interests, aptitudes 
and abilities.  Although the veteran claimed that his work 
environment was stressful, nevertheless, he was able to 
accomplish the job's major functions and was satisfying his 
employer's expectations for satisfactory job performance.  
Moreover, the veteran had marketable skills in watch repair, 
dental technology, and mechanics.  While the veteran desired 
further training, the psychologist reasoned, the veteran's 
current employment was determined to be suitable.  Therefore, 
his impairment had been overcome, it was concluded; an 
employment handicap did not exist and entitlement to Chapter 
31 services was therefore denied.

At a November 1999 hearing before the Board it was indicated 
that the veteran had previously received Chapter 31 benefits.  
He noted that his employment had previously been terminated 
by the United States Postal Service, but that he ultimately 
prevailed in keeping his job there.  This problem apparently 
had centered around the veteran's allegedly inaccurate 
application information, i.e. he had not reported earlier 
employment with the Postal Service he had had in the 1980s.  
He indicated that he had left that earlier position with them 
because of mental stress.  Nonetheless, following this 
earlier Postal Service job, he began working for Midas full-
time.  He said that if he were granted the entitlement, he 
would pursue a degree in the field of computers.  He also 
expressed interest in accounting.  He indicated that he had 
worked as a dental technician for a period of time, but that 
reportedly because of prejudice he could not advance.  He 
seemed to indicate having had some difficulty in obtaining 
work in that field.  He indicated that the job he currently 
had was stressful.

In this case, the Board notes that the veteran's service-
connected disabilities have been found to contribute 
materially to his employment impairment.  Thus, even though 
his recent claim for vocational rehabilitation training may 
have been filed after October 9, 1996, he has met an initial 
criterion to be able to receive Chapter 31 benefits beyond 
his delimiting date.

The veteran, however, does not meet the criteria of 38 C.F.R. 
§ 21.52 for a serious employment handicap.  His 
neuropsychiatric service-connected disability, itself, is not 
rated at thirty percent or more disabling, nor does he have 
any other service-connected disability rated at fifty percent 
or more disabling.  His nonneuropsychiatric service-connected 
disabilities are not rated at thirty or forty percent 
disabling.  Moreover, there is no evidence that the veteran 
has a prior history of poor adjustment in training and 
employment, or that special efforts would be needed if the 
veteran is to be rehabilitated; or that his situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., or that a number of 
special and supportive services are needed to effect 
rehabilitation.  To the contrary, his employment has been 
relatively stable and continuous over the years.  It cannot 
be concluded that he had not been rehabilitated to 
employability after his first receipt of Chapter 31 benefits 
since he has actually been employed for some time.  Although 
he has changed jobs/careers at times, there is no real 
evidence of poor adjustment.  He maintained a job for many 
years with Midas in an area which he apparently has ability, 
aptitude and interest.  He has a satisfactory record of job 
evaluations and maintaining harmonious relationships with his 
supervisors.  He has not had substantial periods of 
unemployment or an unstable work history.  Further, there is 
no evidence that the veteran has demonstrated a pattern of 
maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  Finally, a counseling 
psychologist in the VRC has made a determination that an 
employment handicap does not exist.  There is thus no 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with his abilities, 
aptitudes, and interests, i.e. he does not have a serious 
employment handicap.

Further the veteran does not have an employment handicap 
either.  Although his employment has been impaired by his 
service-connected posttraumatic stress disorder, the evidence 
shows that he has overcome this problem.  Again, he has 
maintained steady employment over the years, and has shown no 
reason he would be unable to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests.  Although he complained of stress on his current 
job, and does have some impairment in that area, he was found 
objectively to have a high frustration tolerance.  The Board 
appreciates that the veteran may be interested in computers 
or accounting, but these are not consistent with his 
aptitudes, based on the recent findings.  His mathematical 
skills would apparently prevent either occupation from 
realistic consideration.  He has a degree in dental 
technology, i.e. he has an ability and aptitude and 
apparently had shown some interest in obtaining the degree, 
and has not presented much evidence that he could not obtain 
a job in this area.  He has been interested in watch repair 
and has an aptitude/ability for this.  He has not shown any 
evidence that he would be unable to obtain a position in this 
field either.  The veteran reportedly agreed with the 
findings made by the psychologist who evaluated him.

For the foregoing reasons, the Board finds that entitlement 
to an extension of the 12-year eligibility period for 
receiving vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the United States Code, is not 
warranted.  38 U.S.C.A. §§ 3101, 3102, 5107; 38 C.F.R. 
§§ 21.40, 21.41, 21.42, 21.51, 21.52 

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an extension of the 12-year eligibility period 
for receiving vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the United States Code is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


